DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR’505 (KR 2010-0120505) in view of WO’377 (WO 2009/043377).
Regarding claim 1, see annotated figure 3 of KR’505 located below.  NOTE: figure 3 illustrates one side of a tire and one of ordinary skill in the art would understand the other side of the tire is a mirror image of figure 3. 
KR’505 teaches every feature of claim 1 except for the claim limitation: “at least a portion of the electronic device is sandwiched between one of the pair of reinforcement fillers and a respective one of the pair of abrasion portions”.  In fair reading of KR’505, one of ordinary skill in the art would appreciate KR’505 is not limited to the illustrated bead structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of KR’505 

    PNG
    media_image1.png
    758
    719
    media_image1.png
    Greyscale

Regarding claims 2-3, KR’505 is silent about chafers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide chafers as claimed in the tire of KR’505 since FIG. 2 of WO’377 teaches a first pair of chafers (9b) and a second pair of chafers (9a) as a known bead feature of a tire and provides motivation to utilize bead features of WO’377 for the benefits of resisting very large loads and reducing bead structure failure (page 3).  
Regarding claims 4-6, see annotated figure 3 of KR’505 above. The bottom end of the reinforcement filler surrounds the radially outer end portion of the wire reinforcement (i.e. the bottom end of each reinforcement filler covers the top end of the wire reinforcement AND a portion below the top end of the wire reinforcement). 
Regarding claim 7, KR’505 teaches an RFID. 
Regarding claim 8, refer to the rejection of claim 1.
Regarding claim 9, the resulting tire of KR’505 in view of WO’377 would satisfy the claimed limitation.
Regarding claims 10-13, see annotated figure 3 of KR’505 above.
Regarding claim 14, KR’505 does not illustrate a reinforcement filler having a top end located below the apex of a bead filler.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the top end of each reinforcement filler of KR’505 radially below the apex of its respective bead 
Regarding claim 15, see annotated figure 3 of KR’505 above.
Regarding claim 16, refer to the rejections of claims 1 and 4
Regarding claim 17, see annotated figure 3 of KR’505 above.
Regarding claims 18-19, refer to rejection of claim 1. 
Regarding claim 20, see annotated figure 3 of KR’505 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/11/2021